UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6856



MALCOM MAXWELL RYIDU-X, a/k/a Richard Edward
Janey,

                                               Plaintiff - Appellant,

          versus


MARYLAND   CORRECTIONAL  ADJUSTMENT   CENTER;
THOMAS R. CORCORAN, Warden; C. LEAKS, Dietary
Supervisor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Harvey II, Senior District Judge.
(CA-02-138)


Submitted:   August 29, 2002              Decided:   September 6, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Malcom Maxwell Ryidu-X, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Malcom Maxwell Ryidu-X appeals from the district court’s order

denying   relief   on   his   42   U.S.C.A.   §   1983   (West   Supp.   2002)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.          Ryidu-X v. Maryland Correctional

Adjustment Ctr., No. CA-02-138 (D. Md. May 1, 2002).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                      2